DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 12/17/19. Claims 4-6 and 9-11 have been amended. Claims 1-18 are pending and claims 1, 12 and 15 are independent.

Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claims 1, 12 and 15 are allowed. The other claims are allowed by virtue of their dependence on claims 1, 12 and 15.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 12:
A hazardous gas detector/method comprising:  
 a mirror disposed within the interior region and oriented to split the returning laser
light into a short wave infrared light and a long wave infrared light; and

a one-dimensional (1D) camera pixel array disposed within the interior region, the 1D
camera imaging a planar region that includes an illuminated portion comprising the short wave infrared light.
Claim 15:
A method for determining gas quantification and localization comprising:
analyzing a short wave infrared light portion of the received infrared light with a one-dimensional (1D) camera pixel array disposed within a housing of the gas detector;
analyzing a long wave infrared light portion of the received infrared light with a two-
dimensional (2D) camera pixel array disposed within the housing; and
evaluating the analyzed information between sensors to determine a presence of a
gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. The closest prior art is by Bartholomew (US 20170089829) which discloses which discloses a system for remotely detecting gas concentration using an advanced Differential Absorption Lidar (DIAL) instrument or system for measuring gas concentration remotely.
Kester et al. (US 20160349228) discloses an IR imaging system for detecting a gas using a detetctor array.

In the instant invention, an accurate hazardous gas detector is disclosed which combines the advantages of 2D arrays and LIDAR, but has fewer false alarm rates.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MEENAKSHI S SAHU/Examiner, Art Unit 2884